

113 S2847 IS: Economic Development Through Tribal Land Exchange Act
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2847IN THE SENATE OF THE UNITED STATESSeptember 17 (legislative day, September 16), 2014Mrs. Boxer introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo provide for certain land to be taken into trust for the benefit of the Morongo Band of Mission
			 Indians, and for other purposes.1.Short titleThis Act may be cited as the Economic Development Through Tribal Land Exchange Act.2.DefinitionsIn this Act:(1)CityThe term City means the City of Banning, located in Riverside County, California, and adjacent to the
			 Morongo Indian Reservation.(2)FieldsThe term Fields means Lloyd L. Fields, the owner of record of Parcel A.(3)MapThe term map means the map	entitled Morongo Indian Reservation, County of Riverside, State of California Land Exchange Map, dated May 22, 2014,  and on file in the Bureau of Land Management State Office in Sacramento,
			 California.(4)Parcel AThe term Parcel A means the approximately 41.15 acres designated on the map as Fields lands.(5)Parcel BThe term Parcel B means the approximately 41.15 acres designated on the map as Morongo lands.(6)Parcel CThe term Parcel C means the approximately 1.21 acres designated on the map as Banning land.(7)Parcel DThe term Parcel D means the approximately 1.76 acres designated on the map as Easement to Banning.(8)SecretaryThe term Secretary means the Secretary of the Interior.(9)TribeThe term Tribe means the Morongo Band of Mission Indians.3.Transfer of land; trust land; easement(a)Transfer of Parcel A and Parcel B and easement over Parcel DSubject to any valid existing rights of any third parties and to legal review and approval of the
			 form and content of any and all instruments of conveyance and policies of
			 title insurance, on receipt by the Secretary of confirmation that Fields
			 has duly executed and deposited with a mutually acceptable and jointly
			 instructed escrow holder in California a deed conveying clear and
			 unencumbered title to Parcel A to the United States in trust for the
			 exclusive use and benefit of the Tribe, and on receipt by Fields of
			 confirmation that the Secretary has duly executed and deposited into
			 escrow with that mutually acceptable and jointly instructed escrow
			 holder a patent conveying clear and unencumbered title in fee simple to
			 Parcel B to Fields and has duly executed and deposited into escrow with
			 that mutually acceptable and jointly instructed escrow holder an
			 easement to the City for a public right-of-way over Parcel D, the
			 Secretary shall instruct the escrow holder to simultaneously cause—(1)the patent to Parcel B to be recorded and issued to Fields;(2)the easement over Parcel D to be recorded and issued to the City; and(3)the deed to Parcel A to be delivered to the Secretary, who shall immediately cause the deed to
			 Parcel A to be
			 recorded and held in trust for the Tribe.(b)Transfer of Parcel CAfter completion of the transfers under subsection (a) and as soon as practicable after receipt by
			 the
			 Secretary of confirmation that the City has vacated the interest of the
			 City in Parcel
			 C in accordance with all applicable State and local laws, the Secretary
			 shall
			 cause Parcel C to be held in trust for the Tribe subject to—(1)any valid existing rights of any third parties; and(2)legal review and approval of the form and content of any and all instruments of conveyance.